 Iii the Matter of AMPCO METAL, INC.andPATTERN MAIclns LEAGUE OFNORTH AMERICA, MILWAUKEE ASSOCIATION (A F of L.)Case No R-3989.Decided July 17,194Jurisdiction:castings manufacturing industry-Investigation and Certification of Representatives:-pute as to appropriateness of unit, election necessaryUnit Appropriatefor CollectiveBargaining:pattern makers and pattern makerapprenticesheldto constitute an appropriate unit in view of piior history ofcollective bargaining, nature of their duties, and recognition of their separate-ness from other employees by industiial union which, although claiming torepresent them by reason of poor determination by Board, excluded themfrom closed-shop provision of contract with CompanyMr. Stephen M Reynolds,for the Board.Mr. C. J. ZaizerandMr. G. K. Dreher,of Milwaukee; Wis., for theCompany.Mr. Roy E Rogers,of Hammond, Ind, andMr. John D. Maher,ofMilwaukee, Wis, for the PMLMr. James E. Coleman,of Milwaukee, Wis, for the Association.Mr. Mozart G. Ratner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the Pattern Makers League of NorthAmerica, Milwaukee Association (A F. of L), herein called PML,alleging that a question affecting commerce had arisen concerningthe representation of the employees of Arnpco Metal, Inc , Milwaukee,Wisconsin, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert F. Koretz, Trial ExaminerSaid hearing was held at Mil-waukee, Wisconsin, on June 25, 1942The Company, the PML,, andthe Employees' Mutual Benefit Association of Ampco Metal, Inc.,herein called the Association, appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.42 N L R B, No 120581 582DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire recordinthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYAmpco Metal, Inc., is a Wisconsin corporation, engaged in themanufacture and machining of special alloy castings at Milwaukee,Wisconsin.Between January 1 and June 1, 1942, the Company pur-chased raw materials amounting to $827,260 67, all of which wereshipped to the plant in Milwaukee from points outside-the State ofWisconsin.Between January 1 and June 20, 1942, the Company hadsales of $6,070,304.40, of which 95 5 percent represented shipments topoints outside the State of Wisconsin.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDPattern Makers League of North America, Milwaukee Association,is a labor organization affiliated with the American Federation ofLabor, herein called the A. F. L. It admits to membership patternmakers and pattern makers' apprentices who have served 1 year oftheir apprenticeship.Employees Mutual Benefit Association of Ampeo Metal,Inc., is anunaffiliated labor organization, admitting to membership employeesof the Company who have been employed for 60 days ormore andwho are employed on an hourly or piece-work basis.III.THE QUESTIONCONCERNINGREPRESENTATIONOn June 18, 1940, the Association filed a petition with theBoard, asa result of which a hearing was held on September 30, 1940. TheBoard, on January 13, 1941, issued a decision 1 in which it found thatall production and maintenance employees of the Company constitutedan appropriate unit for collective bargaining and directed an electionto determine whether the employees of the Company in this unit desiredto be represented by the Association or by the A. F. L 2 for the purposesof collective bargaining, or by neither.In this election, the Associa-tion was chosen exclusive bargaining agent for the Company's em-ployees 3 and the Company thereupon entered into an exclusive bar-'Matter of Ampco Metal,IncorporatedandAmpco Employees'Mutual Benefit Associa-tion,28 N L R B 12272Four A F L unions(the I A M, the Moulders, the Polishers,and PML)were giventhe option of appearing on the ballot bracketed under the A F LWhether or not thisoption was exercised is not clear3 The Board certified the Association as such representative on February 27, 1941Id29 N L R B 1132 It was testified at the hearing that the pattern-makers did notparticipate in this election because the PML was not on the ballot AMPCO METAL, INC.583gaining contract with the Association. In November 1941, the PMVILrequested the Company to negotiate with it concerning the workingconditions of the pattern makersThe Company refused to complywith this request because of its contract with the AssociationOn April 13,1942, the Association, the Company, and Steel WorkersOrganizing Committee consented to an election which was held underthe auspices of the Regional Dii ector for the Twelfth Region to deter-mine whether the employees of the Company wished to be repre-sented by the S W. O. C. or by the Association for the purposes ofcollective bargaining.The election was held on April 13, 1942, andthe Association was chosen exclusive bargaining agent for the em-ployees of the Company.On April 15, 1942, the petition herein wasfiledOn May 1, 1942, the Company entered into an exclusive bar-gaining contract with the Association, this contract providing for aclosed shop.The Association contends that no question concerning representa-tions exists because of the Board's previous determination that an in-dustrial unit was appropriate and because the Company entered intoexclusive bargaining contracts with the Association based upon thatdeterminationIt urges also that the petition be dismissed becausethePML did not intervene ifi the consent election between theS W 0 C and the Association on April 13,1942.The PML maintains that, although it was admittedly in receiptof adequate notice of the Board hearing on September 30, 1940, itwas inadequately represented therein by an unauthorized and incom-petent representative.It further states that it was not notified ofthe pendency of the consent election between the SW. O. C.` andthe Association sufficiently in advance thereof to enable it to inter-vene, and that immediately prior to the election the PML notified`the Board's representative that it intended to file a petition for theseparation of the pattern makers from the plant-wide unit.Underthese circumstances, and for the reasons stated in Section IV below,the motion to dismiss is hereby denied.The PML introduced into evidence at the hearing membershipcards and records showing that it represents a substantial numberof employees in the collective bargaining unit hereinafter found to beappropriate 4The Association introduced no evidence that any pat-ternmaker or apprentice pattern maker was a member of thatorganization.-4These membership cards and records showed that 8 Journeymen pattern makers and 2apprentice pattern makers employed by the Company were members of the LeagueDatesof their initiation into membership ranged from June 1937 to April 1942There are 16employees in the pattern shop of whom 8 aie journeymen pattern makers,4 are apprenticepattern makers,and 4 are shellackersIt was testified at the hearing that the total em-ployment at the Company's plant is in excess of 1200 excluding office workers and salesmen. 584DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that _a question has arisen concerning the representationof employees of the Company, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations ActIV THE APPROPRIATE UNITThe PML claims that a unit composed of the pattern makers andpattern maker appientices employedby the Companyis appropriatefor the purposes of collectivebargainingThe Association contendsthat the plant-wide unit previously found appiopi rate by the Boardremains appropriateThe Association further requested,however,that should the unit requestedby thePML be deemed appropriate,the two apprentices,who are not as yet eligible fm membership inthe PML should be excluded from the unit.The Company has takena neutral position but has stated that it would prefer a single con-tract covering all of its employeesThe history of collective bargaining at the Company'sMilwaukee,Wisconsin,plant indicates that the pattern makeis constitute a unitappropriate for collective bargainingOn June 1, 1937, the Companyentered into a joint agreementwiththeMouldeis and the I A. M.for 1 year with piovision for automatic ienewal thereafter untilsuch time as thirty(30) days' notice of termination or modificationshould be given by either partyOn July 1, 1939, the same partiesentered into a second agreement,substantially similar to the first,which was in effect at the time of the Board's decision on January13, 1941The PML was one of the conti acting groups under thesecontracts and bargainedfor the patternmakers during the life ofthe contractsBetween June 5,1939, and August15, 1940, the Com-pany negotiated with the PML with respect to ovei time rates andwith respect to the Company'spiofit-sharing plan as it affected thepattern makers; as a result of these negotiations the PML succeededin securing two variances from the terms of the agreement.Further-more, the Association has recognized,by exempting pattern makersfrom the closed-shop provision of the 1941 contract between theAssociationand the Company,5that the pattern makers constitute agroup separate from the other employees of the Company.Pattern makers constitute a well established,clearly identified andhighly skilled craft requiring a long apprenticeshipThey can, andoften-do,move from one plant or type of industrial activity toa The clause in the contract reads"It is understood and agreed that all persons employedby the Company shall,within thuty(30) days theteaftetjoin and remain members ofthis Associationexcept those employed by the Company in agicement with the bargainingcommtittee"The undeihned clause was inserted for the benefit of the pattern makersand certain summer students and guards employed by the Compan3The 1942 contractbetween the Association and the Company,entered into after the petition herein was filed,contains no such exemption AMPCO METAL, INC.58 5another,with no special training required to make the change.Among other benefits which the PML provides its members, it actsas an employment agency for unemployed pattern makers, a func-tion particularly significant here since it appears that a reduction inthe number of pattern makers employed by the Company is con-approximately eight jouineymen pattern makers and four apprenticepattern makers employed by the Company whereas at the time of theBoard's decision of January 13, 1941, there were only three patternmakers employed by the CompanyAt the present time all the pat-tern makers are members of the PML in good standing despite thefact that the Association has been found to be the representativeof a unit which includes themThe Association contends that thepattern makers have been benefitted by the woik of the Associationin their behalf in that they received a wage increase of approximately10 percent under the contract signed by the Association with the Com-pany in 1941. It alleges that to permit separation of the patternmakers might cause dissension among other groups of employees inother departments of the Company which might desire to seek sep-arate bargaining rights.However, in view of all the circumstances,we are of the opinion and find that the pattern makers and all pat-tern maker apprentices employed by the Company constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.eV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of this Dii ection of Elec-tion, subject to the limitations and additions set forth in theDirectionSince the Association desires to participate in the elec-tion and has bargained for the pattern makers, we shall accord theAssociation a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-SeeMatter of Bethlehem Steel Company,Sparrows Point DivisionandBaltimoreAsso-ciation of the Pattern Makers League of North America,32 N L R B 1131 (Dis,cussed inthe Sixth Annual Report of the Board,p 64) See also,Matter of Bendix Prod-ucts,Dxvastion of Bendix Aviation Corpoi atsonandPattern Makers League of North America,South BendAssociation,affiliated with the A F of L,39 N L R B 81,Matter of Bethle-hem Steel Company(BostonYards)andPattern Makere League of North America (AFL),39 N L R B 1230 586DECISIONSOF NATIONAL LABORRELATIONS BOARDtionsAct, 49 Stat 449, and pursuant to Article III, Section 8, ofNational Labor RelationsBoardRules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the puiposes of collective bargainingwith AmpcbMetal, 'Inc , Milwaukee,Wisconsin, an election by secretballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Twelfth Region,acting in this mattei as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among the employees of the Company in the unit found to be appi o-priate in Section IV, above, employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation,or in the active military sei vice or ti ain-Ing of the United States,or temporarily laid off, but excluding thosewho have since quit or been discharged for cause, to determinewhetherthey desire to be represented by Pattern Makers League of NorthAmerica, Milwaukee Association(A F of L),or by the EmployeesMutual Benefit Association of Ampco Metal,Inc, for the purposes ofcollective bargaining,or by neither.above Decision and Direction of Election. IN THE MATTER OF AMPCO METAL, ENCandPATTERN MAKERS LEAGUE OFNORTH AMERICA, MILWAUKEE ASSOCIATION (A. F. OF L.)Case No. 3989CERTIFICATION OF REPRESENTATIVESAugust 11, 194On July 17, 1942, the National Labor Relations Board, herein calledthe Board issued a Decision and Direction of Election in the above-entitled proceeding'Pursuant to the Direction of Election, anelection by secret ballot was conducted on July 25, 1942, under thedirection and supervision of the Regional Director for the TwelfthRegion (Milwaukee, Wisconsin)On July 27, 1942, the RegionalDirector, acting pursuant to Ai title III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or the Election Report have been filed byany of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total onieligibility list--------------------------------------11Total ballots cast------------------------------------------10Total ballots challenged--------------------------------------0Total blank ballots-----------------------------------------0Total void ballots-------------------------------------------0Total valid votes counted------------------------------------10Votes cast for Pattern Makers League of North Ameiica,Milwaukee Association (AFL) -----------------------------10Votes cast for Employees Mutual Benefit Association of AmpcoMetal, Inc -----------------------------------------------0Votes cast for neither--------------------------------------0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9'(c) of the National Labor RelationsAct, 49 Stat. 449, and puisuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT Is THEREBY CERTIFIED that Pattern Makers League of North Amer-ica,Milwaukee Association, affiliated with the American Federation ofLabor, has been designated and selected by a majority of all pattern142 N L R B 58142 N L R B, No 120a587 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakers and pattern makers'apprentices employed by Ampco Metal,Inc, Milwaukee,Wisconsin,as their representative for the purposesof collective bargaining and that pursuant to Section (9) (a) of theNational Labor Relations Act, Pattern Makers League of NorthAmerica, Milwaukee Association,affiliatedwith theAmerican Federa-tion of Labor, is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment,and other conditions of employment.